

Exhibit 10.1
 
SOUTHWEST IOWA RENEWABLE ENERGY
EQUITY INCENTIVE PLAN


 
 
1.
PURPOSE

 
Southwest Iowa Renewable Energy, LLC (the “Company”) hereby adopts the Southwest
Iowa Renewable Energy Equity Incentive Plan (the “Plan”) for the purpose of
attracting and retaining key personnel of the Company whose services are
considered unusually valuable in the development and financial success of the
Company.  The Plan is designed to allow Participants to share in the Company’s
value through the issuance of phantom Equity Participation Units and/or Unit
Appreciation Rights.
 
 
2.
DEFINITIONS

 
 
 
a.
409A means Section 409A of the Code, as amended from time to time, any Treasury
Regulations issued thereunder, and guidance issued by the Internal Revenue
Service with respect thereto.

 
 
b.
Account means the separate bookkeeping account(s) established with respect to
each person who is a Participant in the Plan.

 
 
c.
Award means an Equity Participation Unit or Unit Appreciation Right.

 
 
d.
Award Agreement means an agreement that awards an Equity Participation Unit or
Unit Appreciation Right to a Participant, specifying the name of the
Participant, the grant date, the number of Units covered by the grant, the
vesting schedule, exercise price (for Unit Appreciation Rights) or book value
(for Equity Participation Units), and the terms governing the exercise and/or
payout of Awards.

 
 
e.
Board means the board of directors of the Company or its successor.

 
 
f.
Cause means: (i) the Participant is convicted of or pleads guilty to a crime
that directly involves the Company, Company employees or independent
contractors, or Company property, (ii) the Participant commits a willful act
that is materially detrimental to the Company, or (iii) the Participant fails to
make a good faith effort to comply with a written, Company-related, lawful
directive from the Board, after being given written notice of such failure and
not curing the failure within a reasonable time, as determined by the Board,
following such notice.

 
 
g.
Change in Control means the occurrence of any one of the following events:

 
 
i.
Change in ownership of the Company:  A change in the ownership of the Company
occurs on the date that any one person, or more than one person acting as a
group, acquires ownership of equity of the Company that, together with the
equity held by such person or group, constitutes more

 

 
1

--------------------------------------------------------------------------------

 




 
 
than fifty percent (50%) of the total fair market value or total voting power of
the equity of the Company.  However, if any one person, or more than one person
acting as a group, is considered to own more than fifty percent (50%) of the
total fair market value or total voting power of the equity of the Company, the
acquisition of additional equity by the same person or persons is not considered
to cause a change in the ownership of the Company or to cause a change in the
effective control of the Company (within the meaning of paragraph (ii)). An
increase in the percentage of equity owned by any one person, or persons acting
as a group, as a result of a transaction in which the Company acquires its
equity in exchange for property will be treated as an acquisition of equity for
purposes of this paragraph (i).


 
 
ii.
Change in effective control of the Company:  A change in the effective control
of the Company occurs on the date any one person, or more than one person acting
as a group, acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) ownership of
equity of the Company possessing fifty (50%) percent or more of the total voting
power of the equity of the Company.

 


 
 
iii.
Change in ownership of a substantial portion of the Company's assets:  A change
in the ownership of a substantial portion of the Company's assets occurs on the
date that any one person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value equal to or more than fifty percent (50%) of the
total gross fair market value of all of the assets of the Company immediately
before such acquisition or acquisitions. For this purpose, gross fair market
value means the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.  There is no change in control event under this paragraph (iii)
when there is a transfer to an entity that is controlled by the unitholders of
the Company immediately after the transfer. A transfer of assets by the Company
is not treated as a change in the ownership of such assets if the assets are
transferred to (A) a unitholder of the Company (immediately before the asset
transfer) in exchange for or with respect to its equity; (B) an entity, fifty
percent (50%) or more of the total value or voting power of which is owned,
directly or indirectly, by the Company; (C) a person, or more than one person
acting as a group, that owns, directly or indirectly, fifty percent (50%) or
more of the total value or voting power of all the outstanding equity of the
Company; or (D) an entity, at least fifty percent (50%) of the total value or
voting power of which is owned, directly or indirectly, by a person described in
(C).

 

 
2

--------------------------------------------------------------------------------

 
 

 
 
For purposes of the foregoing, persons will not be considered to be acting as a
group solely because they purchase or own equity of the Company at the same
time, or as a result of the same public offering. However, persons will be
considered to be acting as a group if they are owners of an entity that enters
into a merger, consolidation, purchase or acquisition of equity, or similar
business transaction with the Company. If a person, including an entity, owns
equity in both the Company and an entity (“other entity”) that enters into a
merger, consolidation, purchase or acquisition of equity, or similar
transaction, with the Company such unitholder is considered to be acting as a
group with other unitholders only with respect to the ownership in the other
entity before the transaction giving rise to the change and not with respect to
the ownership interest in the Company.

 

 
 
Notwithstanding the foregoing, any action that results in ownership of equity in
the Company by Bunge North America, Inc. and its Related Companies increasing to
a level that is less than two-thirds of the total fair market value and total
voting power of the Company’s equity shall not constitute a Change in Control.

 
 
h.
Code means the Internal Revenue Code of 1986, as amended.

 
 
i.
Committee means the Governance and Compensation Committee of the Board, or, in
the absence of a Governance and Compensation Committee, the Board.

 
 
j.
Company means Southwest Iowa Renewable Energy, LLC.

 
 
k.
Competition means that any of the following occur during Participant’s
employment by the Company or any subsidiary or affiliate of the Company or
during the 12 month period following Participant’s Separation from Service:  the
Participant, directly or indirectly, owns, has any interest in; or is, serves,
or acts as an individual proprietor, partner, agent, stockholder, officer,
employee, consultant, director, joint venturer, investor (other than an investor
holding less than five percent (5%) of the stock of a public company), lender,
or in any other capacity whatsoever of or with; or assists in any way, any of
the following:  any person, corporation, partnership, firm, or business
enterprise (other than the Company or a subsidiary or affiliate of the Company)
that is involved in the industry of ethanol production within any of the lower
forty-eight states within the United States of America.

 
 
l.
Confidential Information means documents, lists, financial statements, customer
lists, supplier lists, contracts, price lists, agreements, correspondence,
plans, records, documents, materials, business plans, business processes,
intellectual property and designs which pertain to the business of the Company
and its affiliates and any other information labeled by the Company or any of
its affiliates as “confidential”, “proprietary”, or “trade secret.”

 

 
3

--------------------------------------------------------------------------------

 

 
Notwithstanding the foregoing, Confidential Information shall not be deemed to
include any information which is in the public domain or which can be obtained
through a third party not affiliated with the Company that has not obtained or
disclosed the information improperly or illegally, and a Participant may
disclose Confidential Information if he is legally compelled to do so by court
order.

 
 
m.
Disability or Disabled means the Participant (1) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months; or (2) is by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Company.  In addition, a Participant will be deemed
Disabled if determined to be disabled by the Social Security Administration.

 
 
n.
Equity Participation Unit means an award granted under this Plan pursuant to an
Award Agreement that is designed to allow a Participant to receive, at the time
an in the manner set forth in the Award Agreement, an amount equal to the book
value of a Unit of the Company’s common membership Units determined as of the
applicable Valuation Date.

 
 
o.
ERISA means the Employee Retirement income Security Act of 1974, as amended.

 
 
p.
Exercise Period means the period of time during which the Participant may choose
to exercise Unit Appreciation Rights.

 
 
q.
Exercise Price means the per Unit amount related to a Unit Appreciation Right,
as set forth in the Participant’s Award Agreement.

 
 
r.
Fiscal Year means the twelve consecutive month period ending each September 30.

 
 
s.
Grant Date means the earliest date on which all necessary corporate action to
grant a Unit Appreciation Right has been completed, and that date shall be set
forth in the Award Agreement.

 
 
t.
Hereunder means under the terms of this Plan and all Award Agreements, even if
not initially capitalized.

 
 
u.
In-Service Payment Date means the date if any, established by the Committee in
an Award Agreement, or elected by a Participant in accordance with Section 8 of
the Plan.

 
 
4

--------------------------------------------------------------------------------

 
 

 
v.
Participant means an employee of the Company who receives an Award pursuant to
the Plan.  An individual shall be considered to continue as a Participant in
this Plan until the cancellation of all Equity Participant Units credited to the
Participant’s Account (if any), and the termination, exercise, or expiration of
each Unit Appreciation Right credited to the Participant’s Account (if any).

 
 
w.
Payout Date means the date of a Change in Control and (i) in the case of an
Equity Participation Unit, the calendar year immediately following the
applicable Valuation Date or (ii) in the case of a Unit Appreciation Right, the
calendar year during which the exercise occurs.  A payment made on any day
during a permitted payment period shall be considered paid on the Payout Date.

 
 
x.
Plan means the Southwest Iowa Renewable Energy Equity Incentive Plan as set
forth herein, as amended or restated from time to time.

 
 
y.
Plan Year means the twelve consecutive month period ending each September 30.

 
 
z.
Related Company means:  (i) any Company that is a member of a controlled group
of Companies (as defined in Section 414(b) of the Code) that includes the
Company); and (ii) any trade or business (whether or not incorporated) that is
under common control (as defined in Section 414(c) of the Code) with the
Company.  For purposes of applying Code sections 414(b) and (c), fifty percent
(50%) is substituted for the eighty percent (80%) ownership level.

 
 
aa.
Retirement means a Separation from Service that occurs on or after the
Participant’s attainment of age 65.

 
 
bb.
Separation from Service:  any reference in this Plan or an Award Agreement to
termination employment, severance, separation from service or any similar term
shall mean a “separation from service” as defined in Treasury Regulation
§ 1.409A-1(h).  Generally, this means that the Participant’s service for the
Company and all Related Companies has decreased to twenty percent (20%) or less
of the Participant’s average level of service over the preceding 36 months.

 
 
cc.
Unit means a membership Unit as determined under the terms of the Company’s
operating agreement.

 
 
dd.
Value:  as of each Valuation Date other than the date of a Change in Control
(except that this sentence shall apply in the event of a Change in Control that
results from a sale of the Company’s assets or a liquidation of the Company),
the Value of each phantom Unit related to an outstanding Equity Participation
Unit or Unit Appreciation Right shall equal the Company’s book value per
outstanding Unit pursuant to generally accepted accounting principles as of such
Valuation Date.

 

 
5

--------------------------------------------------------------------------------

 
 

 
ee.
Unit Appreciation Right means a Unit appreciation right awarded pursuant to this
Plan.

 
 
ff.
Valuation Date means each September 30th, the closing date of a Change in
Control, and any other date designated by the Committee in its sole discretion.

 
 
gg.
Value means the value of an Account determined in accordance with Sections 4 and
5.

 
 
3.
ADMINISTRATION

 
 
a.
The Plan shall be administered by the Committee, or in the absence of the
Committee, the Board.  The Committee shall have authority to recommend to the
Board determinations regarding eligibility for Awards and the terms of Awards
pursuant to the Plan, and the Board shall approve all Award grants and the terms
thereof.  The Committee shall have authority to interpret the Plan, adopt and
revise any rules relating to the Plan, and make any other determination which it
believes necessary or advisable for the administration of the
Plan.  Determinations by the Committee and Board shall be final and binding on
all parties with respect to all matters relating to the Plan.  No member of the
Committee or Board shall be liable for any act done or determination made with
respect to the Plan in good faith.  The Board may establish the grant of an
Award, but memorialize the grant through an Award Agreement executed at a later
date.

 
 
b.
None of the Company, the Board or the Committee, nor any officer of the Company
shall be liable or responsible for any error in the computation of the Account
or the determination of any benefit payable to or with respect to any
Participant resulting from any misstatement of fact made by the Participant or
by or on behalf of any survivor to whom such benefit shall be payable, directly
or indirectly, to the Employer and used by the Committee in determining the
benefit.  Neither the Board nor the Committee shall be obligated or required to
correct any payment made with respect to such Participant which, on discovery of
the misstatement or misrepresentation, is found to be incorrect as a result of
such misstatement.  However, the amount due to any Participant which is
overstated by reason of any such misstatement, misrepresentation, or any other
reason shall be reduced to the amount appropriate in view of the truth and any
prior overpayment may be recovered by the Sponsor.

 
 
4.
GRANTS OF EQUITY PARTICIPATION UNITS

 
Equity Participation Units shall be awarded only pursuant to a properly
completed and executed Award Agreement.  Equity Participation Units shall be
granted on a Fiscal Year basis at such times and in such amounts as determined
by the Board, and shall be subject to the terms and conditions of this Plan and
each Participant’s Award Agreement.  The Award Agreement shall set forth the
number of Equity Participation Units granted, the book value of the Company’s
common membership Units as of the grant date for

 
6

--------------------------------------------------------------------------------

 

purposes of valuing each Unit, the Fiscal Year for which the Unit is granted,
and any specific In-Service Payment Date.

 
 
5.
GRANTS OF UNIT APPRECIATION RIGHTS

 
A Unit Appreciation Right shall be awarded only pursuant to a properly completed
and executed Award Agreement.  The Exercise Price set forth in an Award
Agreement shall not be less than the Value as of the Grant Date.  The Value as
of the Valuation Date coinciding with or next preceding the Grant Date shall be
deemed to be the value as of the Grant Date.
 
 
6.
ACCOUNTING, ADJUSTMENTS, AND DIVIDEND EQUIVALENT RIGHTS

 
 
a.
Accounting.  Equity Participation Units and Unit Appreciation Rights granted to
a Participant shall be credited to an Account established and maintained for
such Participant.  The Account of a Participant shall be the record of Equity
Participation Units and Unit Appreciation Rights granted to him under the Plan,
and is solely for accounting purposes and shall not require a segregation of any
assets of the Company.  Each Participant’s Account will be adjusted as of each
Valuation Date for credits thereto, and distributions and forfeitures
therefrom.  The Committee shall determine the Value for purposes of valuing
Equity Participation Units and Unit Appreciation Rights in its sole
discretion.  Changes in book value shall be credited to an Account only as of a
Valuation Date.  Payments to Participants with respect to Equity Participation
Units and Unit Appreciation Rights shall be based on the Value as of the
Valuation Date coinciding with or next preceding the Payout Date.  To the extent
the Payout Date succeeds the applicable Valuation Date; no additional value will
be credited due to such delay.

 
 
b.
Dilution and Other Adjustments.  In the event of any change in the equity of the
Company by reason of an issuance of additional Units, recapitalization,
reclassification, reorganization, combination of Units, Unit split, reverse Unit
split, Unit dividend or similar transaction, the Committee may proportionately
adjust, in an equitable manner, the number of Units held by Participants under
the Plan and/or the Exercise Price of any Unit Appreciation Right and/or the
deemed book value of any Equity Participation Units; provided that if an
adjustment is made due to a stock split, reverse stock split, or stock dividend,
the Units may be adjusted proportionately to reflect only such stock split or
stock dividend in accordance with the terms of Treasury Regulation
§1.409A-1(b)(5)(E) and that if an adjustment is made to a Unit Appreciation
Right due to a corporate transaction that is not a stock split or stock
dividend, the requirements of Treasury Regulation §1.424-1 must be met, as if
the Unit Appreciation Right were a statutory option in accordance with the terms
of Treasury Regulation §1.409A-1(b)(5)(D).

 
 
7

--------------------------------------------------------------------------------

 
 
c.
Dividends or Distributions.  With respect to any cash dividends or distributions
paid by the Company on the Units, the following adjustments shall be made,
except to the extent provided otherwise in an Award Agreement.

 

 
i. 
With respect to Equity Participation Units and Unit Appreciation Rights credited
to each Participant’s Account to the extent not yet vested, the Account shall be
adjusted as follows:  the amount of such dividend or distribution per Unit shall
be multiplied by the number of phantom Units related to the unvested Equity
Participation Units and Unit Appreciation Rights credited to such Account (the
product shall be the "Dividend Equivalent").  The Dividend Equivalent shall be
credited to the Account of the Participant, and shall not be credited with any
interest or earnings at any time.  The Dividend Equivalent shall vest or be
forfeited in accordance with the same schedule pursuant to which the Award that
gave rise to the Dividend Equivalent vests or is forfeited.  The Dividend
Equivalent shall be paid in a lump sum of cash to the Participant on or before
the later of (i) 2 1/2 months after the calendar year in which the Dividend
Equivalent vests or (ii) 2 1/2 months after the Fiscal year during which the
Dividend Equivalent vests.
 

 
ii.
With respect to Equity Participation Units and Unit Appreciation Rights credited
to each Participant’s Account to the extent vested, the Company shall pay to
such Participant, in cash, an amount equal to such cash dividend or distribution
per Unit multiplied by the number of phantom Units related to the vested Equity
Participation Units and Unit Appreciation Rights credited to such Participant’s
Account as of the dividend or distribution record date on or before the later of
(i) 2 1/2 months after the calendar year in which the dividend or distribution
record date occurs or (ii) 2 1/2 months after the Fiscal year during which the
dividend or distribution record date occurs.

 
 
7.
VESTING OF AWARDS

 
Except as otherwise provided in the Award Agreement for a particular
Participant:
 
 
a.
Equity Participation Units:

 
 
i.
A Participant shall be zero percent vested in each Equity Participation Unit
until the fifth anniversary of the first day of the Fiscal Year for which such
Equity Participation Unit is granted, at which time the Participant will be 100%
vested in such Equity Participation Unit.

 
 
ii.
A separate vesting schedule shall apply to each Equity Participation Unit
granted.

 
8

--------------------------------------------------------------------------------

 
 
 
b.
Unit Appreciation Rights

 
 
i.
A Participant shall be zero percent vested in each Unit Appreciation Right until
the fifth anniversary of the Grant Date of such Unit Appreciation Right, at
which time the Participant will be 100% vested in such Unit Appreciation Right.

 
 
ii.
A separate vesting schedule shall apply to each Unit Appreciation Right granted.

 
 
c.
The vested percentage of an Account for purposes of a Payout Date shall be
determined as of the Payout Date in the case of Equity Participation Units and
as of the exercise date in the case of Unit Appreciation Rights.

 
 
d.
Notwithstanding the foregoing, a Participant shall be fully vested in all Awards
credited to him or her upon the occurrence of any of the following:  (1)
Participant’s death prior to his Separation from Service; (2) Participant’s
Disability prior to his Separation from Service; (3) Participant’s Retirement or
(4) upon the occurrence of a Change in Control.

 
 
8.
PAYMENT OF EQUITY PARTICIPATION UNITS

 
Except as otherwise provided in the Award Agreement for a particular
Participant:
 
 
a.
Payment Events:  A payout shall occur with regard to a Participant beginning on
any In-Service Payment Date permitted by the applicable Award Agreement, or if
earlier, the earlier of the following (the “Payment Events”):

 
 
i.
a Participant’s Separation from Service; or

 
 
ii.
a Change in Control.

 
 
b.
Payment Due to In-Service Payment Date:

 
 
i.
Cancellation of Units:  as of the Valuation Date coinciding with or next
following an In-Service Payment Date, all Equity Participation Units credited to
Participant’s Account which are payable on the Payout Date next following such
In-Service Payment Date shall be cancelled, and the Participant’s Account will
be credited with an amount equal to the Participant’s vested percentage of the
Value as of such Valuation Date of the Equity Participation Units that are
cancelled.
 

 
ii.
Dates of Payment:  Payment of the dollar amount credited to the Account pursuant
to Section 8(b)(i) shall be made to the Participant on the Payout

 



 

 
9

--------------------------------------------------------------------------------

 
 

 
 
Date next following the Valuation Date that applies for purposes of the payment.

 

 
iii.
Delay of In-Service Payment Date:  If permitted by the applicable Award
Agreement, a Participant may elect to delay an In-Service Payment Date by
submitting a written received by the Company not less than twelve (12) months
before the date payment would have otherwise been commenced without regard to
this election; (2) the election shall not take effect until at least twelve (12)
months after the date on which the election is received by the Company; and (3)
payment pursuant to the election shall not be commenced sooner than five (5)
years from the date payment would have otherwise been made or commenced without
regard to this election.

 
 
c.
Payment Due to Separation from Service:

 
 
i.
Cancellation of Units:  as of the Valuation Date coinciding with or next
following a Participant’s Separation from Service all Equity Participation Units
credited to Participant’s Account shall be cancelled, and the Participant’s
Account will be credited with an amount equal to the Participant’s vested
percentage of the Value of the Equity Participation Units that are cancelled.

 
 
ii.
Amount and Dates of Payment:  Payments of the amount credited to the
Participant’s Account shall be made in substantially equal installments to the
Participant on the Payout Date next following the Valuation Date that applies
for purposes of the payment and on each of the next four Payout Dates.

 
 
d.
Payment Upon a Change in Control:

 
 
i.
Cancellation of Units:  Upon the occurrence of a Change in Control, all Equity
Participation Units credited to each Participant’s Account as of the date of the
Change in Control shall be cancelled, and the Value of each cancelled Equity
Participation Unit shall be added to the Participant’s Account.

 
 
ii.
Date of Payment:  In accordance with Treasury Regulation Section
1.409A-3(i)(5)(iv) Payment resulting from a Change in Control described in
Section 2(g)(i) or (iii) shall be made to the Participant on the same schedule
and under the same terms and conditions that apply to payments to the Company’s
unitholders generally with respect to the Company’s membership Units pursuant to
the Change in Control; provided, however, that any payments not previously paid
shall be paid on the fifth anniversary of such Change in Control.  Payment
resulting from a Change

 



 
10

--------------------------------------------------------------------------------

 
 

 
 
in Control described in Section 2(g)(ii) shall be made within 60 days following
such Change.in Control

 

 
iii.
Amount of Payment:  Payment shall be made to the Participant in an amount equal
to the dollar amount credited to the Participant’s Account.


9.           PAYMENT OF UNIT APPRECIATION RIGHTS
 
Except as otherwise provided in the Award Agreement for a particular
Participant:
 
 
a.
Calculation of Payment Amount:  A Participant’s Account shall be credited an
amount equal to the product determined by multiplying (i) the difference between
(x) the Value as of the Valuation Date that occurs during the calendar year
exercise occurs and that coincides with or most closely precedes the date
payment is made, and (y) the Exercise Price, times (ii) the number of vested
phantom Units with respect to which the Unit Appreciation Right is exercised.  A
negative result shall be deemed to be zero (0).

 
 
b.
Exercise Period:  Any portion of a Participant’s Unit Appreciation Right shall
become exercisable upon such portion becoming vested, and any vested or
non-vested portion shall expire and be forfeited no later than the earliest of
the following:

 
 
i.
The close of business on the date which is the 10 year anniversary of the Grant
Date;

 
 
ii.
The effective time of a Change in Control;

 
 
iii.
The close of business on the date which is 90 days after the Participant’s
Separation from Service for a reason other than death or Retirement (provided
that such 90 day period shall be tolled during any period during which the
Participant may not exercise the Unit Appreciation Right);

 
 
iv.
The close of business on the date which is one year after the Participant’s
death or Retirement.

 
 
However, a Unit Appreciation Right may not be exercised during the period
following the last Valuation Date during each calendar year and the December 31
of that year, except in the event of a Change in Control or death.

 
 
c.
Date of Payment:  Participants shall be paid, following exercise of a Unit
Appreciation Right, in the form of a single lump sum cash payment on the
applicable Payout Date.

 


 
 
11

--------------------------------------------------------------------------------

 
 
10.
PAYMENT OF AWARDS GENERALLY

 
Except as otherwise provided in the Award Agreement for a particular
Participant:
 

 
a.
Death Benefits:  In the event of a Participant’s death, payment of any amount
due under the Plan shall be made to the Participant’s designated beneficiary as
set forth in a beneficiary form prescribed for use under the Plan.  In the
absence of such beneficiary designation, payment shall be made to the duly
appointed and qualified executor or other personal representative of the
Participant to be distributed in accordance with the Participant’s will or
applicable intestacy law.

 
 
i.
Notwithstanding any other provision of the Plan or any election or designation
made under this Plan, any potential beneficiary who feloniously and
intentionally kills a Participant shall be deemed for all purposes of this Plan
and all elections and designations made under this Plan to have died before such
Participant.  A final judgment of conviction of felonious and intentional
killing is conclusive for this purpose.  In the absence of a conviction of
felonious and intentional killing, the Committee shall determine whether the
killing was felonious and intentional for this purpose;

 
 
ii.
A beneficiary entitled to a distribution of all or a portion of a deceased
Participant’s Account may disclaim an interest therein subject to the following
requirements.  To be eligible to disclaim, a beneficiary must be a natural
person, must not have received a distribution of all or any portion of the
Account at the time such disclaimer is executed and delivered, and must have
attained at least age twenty-one (21) years as of the date of the Participant’s
death.  Any disclaimer must be in writing and must be executed personally by the
beneficiary before a notary public.  A disclaimer shall state that the
beneficiary’s entire interest in the undistributed Account is disclaimed or
shall specify the portion thereof that is disclaimed.  To be effective,
duplicate original executed copies of the disclaimer must be both executed and
actually delivered to the Committee after the date of the Participant’s death
but not later than 180 days after the date of the Participant’s death.  A
disclaimer shall be irrevocable when delivered to the Committee.  A disclaimer
shall be considered to be delivered to the Committee only when actually received
by the Committee.  The Committee shall be the sole judge of the content,
interpretation and validity of a purported disclaimer.  Upon the filing of a
valid disclaimer, the beneficiary shall be considered not to have survived the
Participant as to the interest disclaimed.  A disclaimer by a beneficiary shall
not be considered to be a transfer of an interest in violation of any other
provisions under this Plan.  No other form of attempted disclaimer shall be
recognized by the Committee.

 
 
b.
Medium of Payment:  Unless an Award Agreement provides otherwise, any amounts
payable by the Company to the Participant under this Plan shall be payable in
cash.

 

 
12

--------------------------------------------------------------------------------

 


 
c.
Facility of Payment:  In case of the legal disability (i.e., incompetency) of a
Participant or beneficiary entitled to receive any distribution under this Plan,
and if the Committee shall be advised of the existence of such condition,
payment shall be made by the Company:  (i) to the duly appointed guardian,
conservator or other legal representative of such Participant or beneficiary, or
(ii) to a person or institution entrusted with the care or maintenance of the
incompetent Participant or beneficiary, provided such person or institution has
satisfied the Committee that the payment will be used for the best interest and
assist in the care of such Participant or beneficiary, and provided further,
that no prior claim for said payment has been made by a duly appointed guardian,
conservator or other legal representative of such Participant or
beneficiary.  Any payment made in accordance with the foregoing provisions of
this Section 8(g) shall constitute a complete discharge of any liability or
obligation of the Company and Committee therefor.

 
 
d.
Erroneous Payment: If any amount has been paid that was purported to be pursuant
to this Plan, and such amount exceeded the amount properly due pursuant to this
Plan, the recipient shall pay the excess plus fair market value interest
(determined by the Committee in its sole and absolute discretion) to the Company
within ten days following written demand therefor by the Committee.

 
 
e.
Payment After the Valuation Date:  To the extent the date payment is made
succeeds the applicable Valuation Date, no additional value or interest will be
credited due to such delay.

 
 
11.
DISCONTINUATION, FORFEITURE, AND REIMBURSEMENT OF PAYMENTS

 
 
a.
Notwithstanding any other provision of the Plan, a Participant’s rights to any
payments hereunder will be discontinued and forfeited, the Company will have no
further obligation hereunder to such Participant, and the Participant must
reimburse the Company, without interest, for any amounts previously paid by the
Company to the Participant hereunder, upon the occurrence of any of the
following circumstances:

 
 
i.
The Participant incurs a Separation from Service under circumstances
constituting Cause;

 
 
ii.
The Participant fails to return to Company all Company property in the
Participant’s control within 30 days of Participant’s Separation from Service.

 
 
iii.
The Participant fails to cooperate in the efficient and orderly transfer of his
duties and responsibilities to other employees of the Company prior to and
immediately following the Participant’s Separation from Service.

 

 
13

--------------------------------------------------------------------------------

 

 
iv.
The Participant engages in Competition with the Company during his employment,
or within twelve (12) months following his Separation from Service;

 
 
v.
The Participant engages directly or indirectly in any of the following during
his employment, or within twelve (12) months following his Separation from
Service:

 



 
1.
Solicits or attempts to solicit or induces, directly or indirectly, any party
who is a customer or client of the Company, or who was a customer or client of
the Company at any time during the twelve (12) month period immediately prior to
the date of the Participant’s Separation from Service, for the purpose of
marketing, selling or providing to any such party any services or products
offered by or available from the Company;

 
 
2.
Interferes with or attempts to interfere with any business relationships
(whether formed before or during the Participant’s employment with the Company)
of the Company with the Company’s suppliers; or

 
 
3.
Hires or solicits or attempts to hire or solicit or induces, directly or
indirectly, any employee of the Company or any person who was an employee of the
Company during the twelve (12) month period immediately prior to the date the
Participant incurs a Separation from Service, to terminate such employee’s
employment relationship with the Company in order to enter into a similar
relationship with the Participant, or any other person or entity;

 
 
vi.
The Participant, during the term of his employment and continuing at all times
thereafter:

 
 
1.
Uses any Confidential Information for any purpose other than the performance of
Participant’s duties on behalf of the Company;

 
 
2.
Discloses to any third party any Confidential Information or any term,
provision, or description thereof;

 
 
3.
Permits any third party, other than an authorized representative of the Company
or its specified consultants, to see any copies of such Confidential Information
without the prior written consent of an authorized representative of the
Company;

 
 
14

--------------------------------------------------------------------------------

 
 
4.
Removes copies of any Confidential Information from the premises of the Company
without the express written consent of the Board of Directors; or

 
 
5.
Fails to return all copies of any and all documentation which does or may
constitute Confidential Information to the Company.

 
 
vii.
Participant acknowledges the restrictions contained in Sections 10(iv) – 10(vi)
are necessary for the protection of the legitimate business interests, goodwill,
and Confidential Information of the Company.  Participant agrees any breach of
Sections 10(iv) – 10(vi) will cause Company substantial and irrevocable damage.

 
 
viii.
The Agreements contained in Sections 10(iv) – 10(vi) and all disputes relating
to Participant’s employment with Company shall be subject to, governed by, and
construed in accordance with the laws of the State of Iowa, irrespective of any
choice of law and/or of the fact that one or both of the parties now is or may
become a resident of a different state.  Employee hereby expressly submits and
consents to the exclusive personal jurisdiction and exclusive venue of the
federal and state courts of competent jurisdiction in the State of Iowa.

 
 
b.
Notwithstanding any other provision of the Plan, if the Company is required to
restate any of its financial statements with retroactive effect, other than
restatements due solely to factors external to the Company such as a change in
accounting principles or a change in applicable laws or regulations, then the
Committee may recover or require reimbursement of any or all payments or
benefits made to the Participant hereunder to the extent the Committee
determines that the restatement impacts the value of an Award or the exercise
price at which a Unit Appreciation Right should have been granted.  In
exercising its discretion to recover or require reimbursement of any amounts as
a result of any restatement the Committee will give reasonable and due
consideration to, among other relevant factors, the level of the Participant’s
responsibility or influence, as well as the level of others’ responsibility or
influence, over the judgments or actions that gave rise to the restatement.

 
 
c.
Notwithstanding any other provision of the Plan, the Committee may, in its
discretion, determine that any Award shall be terminated in the event of a
Change in Control if not exercised within the time period specified by the
Committee that may end on, before, or after the Change in Control.

 
 
d.
Notwithstanding any other provision of the Plan, in the event that at the time
of payment with respect to an Equity Participation Unit the payment would (i)
violate a loan covenant between the Company and a creditor, or (ii) jeopardize
the Company’s ability to continue as a going concern, payment shall be delayed
until the Company’s first taxable year in which the making of the payment would
not have such effect.

 
 
15

--------------------------------------------------------------------------------

 
 
12.
NONTRANSFERABILITY

 
Awards granted under the Plan, and any rights and privileges pertaining thereto,
may not be transferred, assigned, pledged, or hypothecated in any manner, by
operation of law or otherwise, other than by will or by the laws of descent and
distribution, and shall not be subject to execution, attachment or similar
process.  The power to designate beneficiaries to receive the Account of a
Participant in the event of such Participant’s death shall not permit or be
construed to permit such power or right to be exercised by the Participant so as
thereby to anticipate, pledge, mortgage, or encumber such Participant’s Account
or any part thereof and any attempt of a Participant to so exercise said power
in violation of this provision shall be of no force and effect and shall be
disregarded by the Administrator.
 
 
13.
LIMITATION OF RIGHTS

 
Nothing in this Plan shall be construed to
 
 
a.
Give any employee of the Company any right to be awarded any Equity
Participation Unit;

 
 
b.
Limit in any way the right of the Company to cause a Participant to incur a
Separation from Service at any time;

 
 
c.
Be evidence of any agreement or understanding, express or implied, that the
Company will employ a Participant in any particular position or at any
particular rate of remuneration or for any particular period of time.

 
 
14.
AWARD AGREEMENT

 
As a condition to receiving an Award, each Participant shall, by the deadline
set by the Committee, enter into an Award Agreement containing such terms and
conditions as the Committee shall determine.  The Participant and Committee may
agree to amend the Award Agreement at any time.
 
 
15.
WITHHOLDING

 
The Company shall have the right to deduct from all amounts paid pursuant to the
Plan any taxes required by law to be withheld with respect to such awards or
payments with respect thereto.
 
 
 
16

--------------------------------------------------------------------------------

 
 
16.
NO UNITHOLDER RIGHTS

 
Awards are not Units and do not provide any rights whatsoever with respect to
the capital of the Company, or any other type of ownership interest in the
Company.  No Participant shall be entitled, with respect to Awards to any rights
as a Unitholder of the Company, including but not limited to, voting rights, or
distribution with respect to the common equity interests of the Company.
 
 
17.
MISCELLANEOUS PROVISIONS

 
 
(a)
The Plan shall at all times be entirely unfunded and no provision shall at any
time be made with respect to segregating assets of the Company for payment of
any benefits hereunder.  No Participant or other person shall have any interest
in any particular assets by reason of the right to receive a benefit under the
Plan and any such Participant or other person shall have only the rights of a
general unsecured creditor of the Company with respect to any rights under the
Plan.




 
(b)
Except when otherwise required by the context, any masculine terminology in this
document shall include the feminine, and any singular terminology shall include
the plural.

 
 
(c)
Notwithstanding anything apparently to the contrary contained in the Plan, the
Plan shall be construed and administered to prevent the duplication of benefits
provided under this Plan and any other qualified or nonqualified plan maintained
in whole or in part by the Company.

 
 
18.
AMENDMENT OF THE PLAN

 
The Committee may amend the Plan from time to time, either retroactively or
prospectively; provided that no amendment to the Plan may alter, impair or
reduce the Equity Participation Units granted under the Plan prior to the
effective date of such amendment without the written consent of any affected
Participant or violate Code Section 409A.
 
Notwithstanding anything herein to the contrary, the Committee may, at any time,
amend the Plan to allow any acceleration or delay of payment permitted by Code
Section 409A and may apply such acceleration or delay to any Participant’s
Account without the consent of the affected Participant.
 
 
19.
EFFECTIVE DATE AND TERMINATION OF PLAN

 
The effective date of this Plan shall be upon Board approval.  The Committee may
terminate the Plan at any time; provided that in no event shall such termination
alter, impair or reduce the Equity Participation Units granted under the Plan
prior to the effective date of such termination without the written consent of
any affected Participant or violate Code Section 409A.
 
 
17

--------------------------------------------------------------------------------

 
 
20.
NOTICE

 
Any notice required to be given under the terms of the Plan or this Agreement
shall be addressed to the Company at 10868 189th Street, Council Bluffs IA
51503  Fax: (712) 366-0394, in care of the Committee, and any notice to be given
to the Participant shall be addressed to him or her at the address given beneath
the Participant’s signature on the most recent Award Agreement.  Either party
hereto may from time to time change the address to which notices are to be sent
to such party by giving written notice of such change to the other party.  Any
notice hereunder shall be deemed to have been duly given if and when addressed
as aforesaid, registered and deposited, postage and registry fee prepaid, in a
post office regularly maintained by the United States Government.
 
 
21.
409A COMPLIANCE

 
Notwithstanding any provision in this Plan to the contrary, the Plan and each
Award Agreement shall be interpreted, construed, administered and conformed in
accordance with 409A.  For purposes of determining whether any payment made
pursuant to the Plan results in a “deferral of compensation” within the meaning
of 409A, the exemptions available under 409A shall be maximized, and each
payment to be made under the Plan shall be treated as a separate payment for
purposes of 409A.  If the Participant is a specified employee (as defined in
Treasury Regulation § 1.409A-1(i)) upon separation from service (as defined in
Treasury Regulation § 1.409A-1(h)), then payment of any amount that is deferred
compensation and is subject to 409A shall be delayed for a period that ends on
the earlier of death of the specified employee or the day following six months
after the date of separation from service, and any delayed amount shall be paid
in a lump sum on the first payroll payment date following expiration of such
period (but no later than 90 days after such period).  It is intended by the
Company and each Participant that all benefits payable or provided to the
Participant pursuant to this Plan and an applicable Award Agreement shall either
be exempt from or fully comply with the provisions of 409A so as not to subject
any Participant to the additional tax, interest, or penalties which may be
imposed under 409A.  The Company and each Participant acknowledge that 409A is
ambiguous in certain respects.  The Company agrees that it will attempt in good
faith not to take any action, or refrain from taking any action, that would
result in the imposition of tax, interest, and/or penalties upon any Participant
under 409A.  To the extent the Company has acted or refrained from acting in
good faith as required by this Section 20, it will not be responsible for any
consequences of failure to comply with 409A or for any taxes, interest or
penalties imposed due to 409A, and no one shall be entitled to any damages
related to any such failure, even if the Plan or an applicable Award Agreement
is interpreted to require certain actions to be taken in conformance with 409A.
 
 
22.
GOVERNING LAW

 
 
a.
The Equity Participation Unit portion of this Plan is adopted with the
understanding that it is an unfunded plan maintained primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees as provided in Section 201(2), Section 301(3) and Section
401(a)(1) of ERISA.  Each provision related to Equity Participation Units shall
be interpreted and administered accordingly.  The Unit Appreciation Right

 


 
18

--------------------------------------------------------------------------------

 
 

 
 
portion of this Plan is adopted with the understanding that it is not an
“employee benefit plan” pursuant to ERISA.  Each provision related to Unit
Appreciation Rights shall be interpreted and administered accordingly.

 
 
b.
The rules of Code Section 401(a) et. seq. shall not apply to this Plan.

 
 
c.
The rules of Code Section 3121(v) and Code Section 3306(r)(2) shall apply to the
Equity Participation Unit portion of this Plan.

 

 
d.
Any reference in the Plan to a statute or regulation shall be considered also to
mean and refer to any subsequent amendment or replacement of that statute or
regulation.

 
 
e.
Except to the extent that federal law is controlling, this instrument shall be
construed and enforced in accordance with the laws of the State of Iowa.

 
 
23.
EFFECT OF OTHER PLANS

 
This Plan shall not alter, enlarge or diminish any person’s employment rights or
obligations or rights or obligations under any other employee pension benefit or
employee welfare benefit plan.
 
 
24.
CLAIMS PROCEDURE

 
The claims procedure set forth in this Section 23 shall be the exclusive
administrative procedure for the disposition of all claims for benefits arising
hereunder.
 
 
a.
Any person may, if he or she so desires, file with the Committee a written claim
for benefits under this Plan.  The Committee shall designate one or more of its
members or any other person to serve as its “Claim Official”.  Within 90 days
after the filing of such a claim (or 45 days in the case of a disability claim),
the Claim Official shall notify the claimant in writing whether the claim is
upheld or denied in whole or in part or shall furnish to the claimant a written
notice describing specific special circumstances requiring a specified amount of
additional time (but not more than 180 days from the date the claim was filed or
75 days in the case of a disability claim) to reach a decision on the claim. If
the claim is denied in whole or in part, the Claim Official shall state in
writing:

 
 
i.
the specific reasons for the denial;

 
 
ii.
the specific references to the pertinent provisions of the Plan on which the
denial is based;

 
 
iii.
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 
 
19

--------------------------------------------------------------------------------

 
 
iv.
an explanation of the claims review procedure set forth in this Section 23.

 
 
b.
Within 60 days after receipt of notice that the claim has been denied in whole
or in part (or within 180 days in the case of a disability claim), the claimant
may file with the members of the Committee who did not serve as a Claim Official
a written request for a review and may, in conjunction therewith, submit written
issues and comments.  The Committee shall designate one or more of its members
or any other person to serve as its “Appeal Official” who shall not include any
Claim Official who heard the initial claim.  If the claimant or his duly
authorized representative fails to file such appeal within such 60 or 180 day
time frame, the claimant shall be deemed to have waived any right to appeal the
denial of the claim.  Within 60 days after the filing of such a request for
review (or within 45 days in the case of a disability claim), the Appeal
Official, shall notify the claimant in writing whether, upon review, the claim
was upheld or denied in whole or in part or shall furnish the claimant a written
notice describing specific special circumstances requiring a specified amount of
additional time (but not more than 120 days from the date the request for review
was filed or 90 days in the case of a disability claim) to reach a decision on
the request for review.

 



 
c.
No inquiry or question shall be deemed to be a claim or a request for a review
of a denied claim unless made in accordance with the claims procedure.  The
Committee may require that any claim for benefits and any request for a review
of a denied claim be filed on forms to be furnished by the Committee upon
request.  All decisions on original claims shall be made by the Claim Official
and all decisions on requests for a review of denied claims shall be made by the
Appeal Official.  The Claim and Appeal Officials may, at their discretion, hold
one or more hearings on a claim or request for a review of a denied claim.  A
claimant may be represented by a lawyer or other representative (at the
claimant’s own expense), but the Claim and Appeal Officials reserve the right to
require the claimant to furnish written authorization.  A claimant’s
representative shall be entitled, upon request, to copies of all notices given
to the claimant.  The decision of the Claim Official on a claim and a decision
of the Appeal Official on a request for a review of a denied claim shall be
served on the claimant in writing.  If a decision or notice is not received by a
claimant within the time specified, the claim or request for a review of a
denied claim shall be deemed to have been denied.  Prior to filing a claim or a
request for a review of a denied claim, the claimant or his representative shall
have a reasonable opportunity to review a copy of the Plan and all other
pertinent documents in the possession of the Claim and Appeal Officials.

 
 
d.
No claim shall be considered under these administrative procedures unless it is
filed with the Committee within one (1) year after the claimant knew (or
reasonably should have known) of the principal facts on which the claim is
based.  Every untimely claim shall be denied by the Committee without regard to
the merits of the claim.  No legal action (whether arising under Section 502 or
Section 510 of ERISA or under any other statute or non-statutory law) may be
brought by any claimant on any matter pertaining to this Plan unless the legal
action is commenced in the proper forum after exhausting all remedies set froth
in this Section 23 and before 90 days after the claimant has exhausted these
administrative procedures.  Knowledge of all facts that a Participant knew (or
reasonably should have known) shall be imputed to each claimant who is or claims
to be a Beneficiary of the Participant (or otherwise claims to derive an
entitlement by reference to a Participant) for the purpose of applying this
Section.

 

 
20

--------------------------------------------------------------------------------

 
 
 
e.
The exhaustion of these administrative procedures is mandatory for resolving
every claim and dispute arising under this Plan.  As to such claims and
disputes: (i) no claimant shall be permitted to commence any legal action
relating to any such claim or dispute (whether arising under Section 502 or
Section 510 of ERISA or under any other statute or non-statutory law) unless a
timely claim has been filed under these administrative procedures and these
administrative procedures have been exhausted; and (ii) in any such legal action
all explicit and implicit determinations by the Claims and Appeal Officials
(including, but not limited to, determinations as to whether the claim was
timely filed) shall be afforded the maximum deference permitted by law.

 
Approved by the Board of Directors, June 30, 2010
 
 
21

--------------------------------------------------------------------------------

 
